 FREIGHT, CONSTRUCTION,GENERAL DRIVERS187Freight,Construction,General Drivers,Warehouse-men and Helpers Union,Local287, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaandBuck'sButane-Propane Service, Inc. Case 20-CC-873Respondent.The issues will be more fully set forthhereafter.Upon the entire record, including observation of thewitnesses, and after due consideration of the briefs filed bytheGeneral Counsel and the Respondent, I make thefollowing:October 30, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND BROWNOn May 14, 1970, Trial Examiner Allen Sinsheimer,Jr., issued his Decision in the above-entitled proceed-ing, finding that the Respondent had not engaged inthe unfair labor practices alleged in the complaint,and recommending that the complaint be dismissed initsentirety,as set forth in the attached TrialExaminer's Decision. Thereafter, the General Coun-sel filed exceptions to the Trial Examiner's Decisionand a supporting brief. The General Counsel alsofiled a motion for consideration of the Trial Examin-er's Decision by the full Board.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.1The Board denies the General Counsel's motion foren baneconsideration of the Trial Examiner's Decision.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALLEN SINSHEIMER, JR., Trial Examiner: This proceedingwas heard at San Jose, California, on December 2 and 3,1969. The amended complaint herein issued on November10, 1969,1 based on a charge filed March 21, 1969, alleges aviolation of Section 8(b) (4)(i)(ii)(B) of the Act, by virtue ofcertain picketing and other conduct engaged in by theFINDINGS AND CONCLUSIONSI.THE BUSINESSOF THE CHARGING PARTYThe complaint alleges and Respondent admits thatBuck's Butane-Propane Service, Inc., herein called Buck's,isa California corporation with an office and place ofbusiness in San Jose, California, where at all times materialit has been engaged in the sale and distribution at wholesaleand retail of butane and propane gas products and in theretail sale and service of gas and butane appliances. In thecourse and conduct of its business operations in thecalendar year prior to theissuanceof the complaint, Buck'sreceived gross revenuesin excessof $500,000. In the courseand conduct of its business operations during said year, itpurchased and received goods valuedin excessof $50,000from suppliers located in California, which goods andmaterials were received by said suppliers directly frompoints outside California. Buck's, in the course and conductof its business during said calendaryear,sold goods andmaterials valued in excess of $50,000 to firms located inCalifornia, each of which firms during said period shippedgoods valued in excess of $50,000 directly from theirrespective operations in California to points outside ofCalifornia and/or received goods valued in excess of$50,000 which were shipped to each of said firms at itsrespective operations in California directly from pointsoutsideCalifornia.Buck'sPetroleumTransport, Inc.,herein called Transport, a California corporation with aplace of business in San Jose, California, at all timesmaterial has been engaged in the sale and distribution atwholesale of butane and propane gas products. In thecourse and conduct of its business operations Transport,during the said calendar year, sold goods and materialsvalued in excess of $50,000 to firms in California each ofwhich during the same period shippedgoodsvalued inexcess of $50,000 directly from its respective operations inCalifornia to points outside California and/or receivedgoods valued in excess of $50,000 which were shipped toeach of said firms at its respective operations in Californiadirectlyfrom points outside California. Buck's andTransport are, and atall times materialherein have been,affiliated businesses with common stockholders, officers,directors, and managers. Said officers and managers formand administer a common labor policy for said companiesand said companies constitute a single integrated businessenterprise.Based on the foregoing admitted allegations, I find thatthe Charging Party Buck's is engaged in commerce and thatitsoperations affect commerce within the meaning of theAct. I also find that Transport is engaged in commerce andthat its operations affect commerce within the meaning ofthe Act.1The original complaint issued September 30, 1969.186 NLRB No. 35 188DECISIONS OF NATIONALLABOR RELATIONS BOARDII.THELABOR ORGANIZATION INVOLVEDfollowed or picketed its trucks at various locations. Further,Respondent also contacted certain persons who werecustomers of Buck's and/or Transport and in most suchinstancesitpicketed Buck's trucks while at the location ofthe customer. The General Counsel contends that, althoughthe picketing at the variouslocationsmay have, with oneexception, conformed to the requirements of the rules laiddown byMoore Dry Dock2that the question to bedetermined is the objective of the Respondent as manifest-ed not only by the picketing but by its other conduct viewedin the light of all of the circumstances. The Respondent, onthe contrary, contends that if it has met the requirements ofMooreDryDock,that further consideration of itsmotivation or objective is not in order. Respondent'sposition,in essence,is that through theMoore Dry Dockcriteria the Board has made the adjustments necessary toeffect a practical reconciliation between Section 8(b)(4) andSection 13 of the Act. Respondent accordingly is contend-ing that theMoore Dry Dockrequirements areallinconclusive while the General Counsel is contending thatMoore Dry Dockmerely institutes certain criteria which, ifmet absent anything more, would negate a violation, butthat the ultimate statutory test is that of objective ormotivation. The problem inherent herein is one that hasbeen troublesome throughout the history of the Taft-Hartley Act. It arises because of the fact that all picketing,even at the main place of business of the Respondent, hascertain secondary aspects.In literal terms Section 8(b)(4) could be interpreted toprohibit every strike anywhere since a strike may not onlyaffect employees of the struck employer but employees ofother employees who do business with the struck employer.Section 133 which is designed to guarantee the right tostrike (with certain limitations) could become a nullity ifSection 8(b)(4) were so literally applied. There is also theproviso (adopted in 1959) to Section 8(b)(4)(i)(ii)(B) whichmust be construed in this connection.4 TheMoore DryDockrules applicable to ambulatory picketing of trucks orcommonsituspicketing were adopted by the Board toeffecta reasonable reconciliation of the conflict.5 ThesubjectsofMoore Dry Dockcriteria,ambulatory orcommon situs picketing, and the matter of "objective"under 8(b)(4)(i)(ii)(B),aswellas inotherpicketingsituations under the Act, have been considered in numerousdecisions and law review articles .6 The General Counsel'sposition as to his right to introduce and have consideredother evidence relating to the picketing and the question ofpicket at the siteofitsdispute asagainsttheright of a secondary employer tobe free from picketing in a controversyin which it is notdirectly involved.When a secondaryemployerisharboringthesitusof a disputebetweena union anda primary employer, the rightof neither theunion to picketnor of the secondary employer tobe free frompicketing can beabsolute.The enmeshing of premisesand situsqualifiesboth rights. [footnote omitted] In the kind of situation thatexists in this case,we believe that picketingof thepremises of asecondary employer is primary ifitmeets the following conditions: (a)The picketing is strictlylimited to times when the situs of dispute islocated on the secondary employer'spremises; [footnote omitted ] (b)at the timeof thepicketingthe primary employer isengaged in itsnormal business at the situs;[footnote omitted] (c) the picketing islimited toplaces reasonablyclose to the location of the situs; and (d)the picketing disclosesclearly thatthe disputeiswith the primaryemployer.6Among thelatter seeLesnick, "Gravamen of the Secondary Boycott,"Freight, Construction, General Drivers,Warehousemenand Helpers Union, Local 287, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called either the Union or Respondent, is alabor organization within the meaning of Section 2(5) of theAct.III.THEALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Respondent on certain datesbetween March 4, 1969 and March 20, 1969, engaged incertain acts in violation of Section 8(b)(4)(i)(ii)(B) of theAct. More specifically, the complaint alleges that on March4, 5, 7, 11, and 14, Respondent caused picket lines to beauthorized, established, and maintained at certain specifiedlocations.Itfurtheralleges:that on March 4, 1969,Respondent informed a representative of Al NunesTrucking that in the event Nunes continued doing businesswithBuck's,Nunes premises would be picketed byRespondent; that on aboutMarch 18, Respondentinformed a representative of Owens Corning Fiberglass(herein called Owens), that in the event Owens continueddoing business with Buck's, Owen's premises would bepicketedbyRespondent; ° that on aboutMarch 18,Respondent informed a representative of Zellerbach PaperCompany, herein called Zellerbach, that in the eventZellerbach continued doing business with Buck's, Zeller-bach's premises in San Jose would be picketed byRespondent; and that on or about March 20, 1969,Respondent, by its business representative, John Gleason,informed a representative of Tri-Valley Growers, hereincalled Tri-Valley, that in the event Tri-Valley continueddoing business with Buck's, Tri-Valley's premises in SanJose would be picketed by Respondent.A.The IssuesThe complaintallegesthat an object of the conduct ofRespondent "has been to force or require" various namedcompanies to cease doing business with Buck's and/orTransport. The issue revolves around whether picketingwas properly conducted and whether other conduct wasproper in relation to a strike which occurred at Buck'sand/or Transport. The evidence will reflect, as set forthmore fully hereafter, that Respondent picketed not only atBuck's and/or Transport's main place of business, but2Sailors Union of the Pacific AFL (Moore Dry Dock Company),(1950) 92NLRB 547 at 549. For these rules, see fn.5, post.3Section13 provides:Nothing in this Act, except as specifically provided for herein, shall beconstrued so as either to interfere with or impede or diminish in anyway the right to strike,or to affect the limitations or qualifications onthat right.This reads:"Provided,that nothing contained in this clause (B) shallbe construed to make unlawful,where not otherwise unlawful any primarystrikeor primarypicketing."5Moore Dry Dock, supra,at p. 549:Whenthe situsisambulatory, it may come to rest temporarily at thepremises of another employer. The perplexing question is: Does theright to picket,follow'thesituswhile it is stationed at the premises of asecondary employer,when the only way to picket that situs is in front ofthe secondary I employer'spremises?Admittedly no easy answer ispossiblelEssentially the problem is one of balancing theright ofa unionlto FREIGHT, CONSTRUCTION, GENERAL DRIVERS189objective and motivation is supported by a number of casesbut there still remains the question of what other conductand circumstances must occur to find a violation where therules laid downby Moore Dry Dockhave been compliedwith.?B.Preliminary Facts and DiscussionBuck's principal facility in San Jose is located at theintersection of 13th and Commercial Streets and consists ofa retailstore and a storage area which includes a garage andparking area for trucks. Respondent Union was certified onDecember 12, 1968, by the Board as the bargainingrepresentative of Buck's delivery and service employees.Respondent and Buck's held several bargaining sessions inJanuary 1969, but were unable to reach agreement oncontractterms. Jack Gleason, a business representative ofRespondentwho had been negotiating with Buck's,informed the employees on February 10 that there was animpasse innegotiations. Thereafter a strike occurred andpicketing commenced for the purpose of obtaining acontract. Picketing continued from February 10 throughAugust 5. The number of pickets at Buck's CommercialStreet location was ordinarily 5 or 6 although it appearsthat on occasion pickets may have ranged as high as 45 to50. The picketsigns read: "Buck's Gas Unfair to TeamstersLocal 287," or "Buck's Petroleum Transport Unfair toTeamsters Local 287." Buck's employees, both during andthroughout the entire duration of the strike, reported to theBuck's Commercial Street location every workday morning.Buck's supplies propane gas to residential and commercialcustomers in San Jose and the surrounding area andnormally utilized about seven to nine drivers in thisoperation .8 Buck's employees, accordingly, are ordinarilymaking deliveries throughout the area surrounding SanJose. If during the course of the day an employeecompletedall his assignments,he would call in to learnabout orders and, if there were any (except for one driver),9would return to the principal location in San Jose to receivethem. Although not specifically so stated, inferentially itappears that the employees would return to the mainlocation at the end of the workday so that they would be atBuck's principal place of business at least twice everyworkday. A few weeks after the picketing started, theRespondent admittedly also engaged in picketing at thepremisesof a substantial number of Buck's customers listedin paragraph 6 of the amended complaint.In those instanceswhere the trucks were followed,BusinessRepresentative Gleason, who is clearly, and I find,an authorized agent of Respondent with respect to allmaterial matters herein, gave the pickets their instructions,and provided them with picketsigns.laGleason testified with respect to his instructions concern-ing the picketing that he told the men they had the right to62 Columbia Law Review 1363 and particularly discussion at 1377 et seq.See also Lesnick,"Job Security and Secondary Boycotts," 113 U. of Pa.1000 at 1007,and see article by Prof. Engel in 52 Virginia Law Review 189particularly at 200-202.7SeePlaucheElectric,135 NLRB 250 at 255;L.G. Electric,154 NLRB766 at 767;Catalano Bros., , Inc.,175 \NLRB No. 74, and seeBrownTransport Corp. v. N.L.R.B.,334 F.2d 30 (C.A. 5)(1964) Rev. 144 NLRB590. Particularly pertinent is the recent split decision(2 to 1) of the BoardinEstes Lines, Inc.,181NLRB No. 121 which will be considered morefollow the equipment and picket it wherever it went but ifthey were asked whether they were picketing the place ofbusiness of the location where the truck was situated, otherthan the principal place of Buck's, that they were to say thatthe signs indicated that they were not picketing that placeof business but that of Buck's. Gleason said he told them tofollow the trucks wherever they went and to get as close tothe equipment as they could reasonably get. The picketsignsused were, as previously set forth, "Buck's Gas ServiceUnfair to Local 287" except for the picketing of certaintanker equipment which occasionally came into San Josefrom Paso Robles where the name of "Buck's Petroleum"was used instead of "Buck's Gas Service."The General Counsel contends that Gleason was evasivein testifying as to his intent and that Gleason's descriptionof the picketing as "informational" was not a completeanswer. He refers to Gleason's testimony that Respondentused picketing away from a primary part of the premises toobtain a contract in the following words, "I would say yesat that. It would indicatewe want as much to come frompicket action as we can possibly receive." [Emphasis supplied ]The latter was an evidently honest response. While Gleasonin part may have been testifyingso asto limit the impact ofhis instructions and action as to the picketing of the trucksat the locations, other than the principal place of businessof Buck's, and while this may establish that Gleason wasfamiliar with the secondary boycott provisions of the Act, Ido not consider nor find that such makes the picketing atthe locations where the trucks were situated violative of theAct. The fact that Gleason may have hoped or expected oranticipated that such picketing might have secondaryeffects, including effects upon employees of other employ-ers, does notper semake the picketing illegal in view of thecriteria laid down in theMoore Dry Dockcase.Gleason'sthoughts in the matter could not therefore make illegalwhat would otherwise be legal. If Gleason's thoughts, hopesand expectations were kept to himself, this would not affectthe legality of the picketing which met theMoore Dry Dockcriteria.On the other hand, if Gleason took other action withrespect to the picketing, such might change the result in thecase. This would depend on whether theother action (1)went outside or beyond theMoore Dry Dockcriteria or (2)otherwise illegally induced secondary employees to refuseto work in violation of Section 8(b)(4)(i)(B) or threatened,coerced,or restrained any person with an object inviolation of Section 8(b)(4)(ii)(B).Hence, the matters to be considered will be first whatvariations fromMoore Dry Dock,criteria, if any, werethere?In this connection, the General Counsel hasconceded that there was only one variation which will bespecifically discussed.tl There will also be considered anyother situations which may appear to raise a question withfully,post.8Buck's alsohas an over-the-road tanker transportbusinessoperatingout of Paso Robles under the name ofBuck's Petroleum.9This driver whose routeisa substantial distancewould receiveadditional orders by phone and return toSan Jose at night.10 Itwas stipulatedthat all business representativesof the Unionperformedthesame duties and functionsasGleasontestifiedheperformed.11 Involving certain picketingat Hemphill,post. 190DECISIONSOF NATIONALLABOR RELATIONS BOARDrespect to complaince withMoore Dry Dock'sstandards.Second will be considered evidence as to any conductwhich has occurred other than the picketing and whether ornot such was merely complementary to proper picketing orwhether it was more than that in relation to the sections ofthe statute allegedly violated; that is whether such conductinduced or encouraged employees in a manner violative ofSection 8(b)(4)(i)(B) or threatened, coerced or restrainedany person in violation of Section 8(b)(4)(ii)(B). The factalone of certain secondary effects is not decisive. Thequestion is whether these were achieved or obtained in amanner outside or beyond the criteria enunciated by theBoard inMoore Dry Dockas applicable to ambulatorypicketing and common situs picketing.12C.Additional Facts andDiscussionItmay well be that theEstescase,supra,13may bediapositive of theissuesherein with possibly one or twoexceptions.However, thatcaseasnoted involved adifference of viewpoint on the part of the Board memberswith the Chairman dissenting in the two to one opinion. Inthe light thereof and theissuestherein and herein. I believethat it is desirable to consider in some detail the evidenceadduced by the General Counsel so that the Board mayhave before it the facts for comparison both with Estes andalso for such evaluation or resolution as may seemappropriate. Although theMoore Dry Dockcriteria, inessence,reflectsa balancing of interests, they are notexclusive.There has previously been set forth certain testimony oradmissionson the part of Gleason and also that theGeneral Counsel does not contend except inone instancethat the picketing was in violation of theMoore Dry Dockstandards. He doesraisea contention that the Respondenthas not established that it complied with theMoore DryDockstandards although stating that he is not pursuing thiscontention. The General Counsel alleged certain picketingto be in violation of the Act. Respondent admitted that ithad picketed but stated that the picketing was lawful. Itwould accordingly appear incumbent on the GeneralCounsel to offer evidence that such picketing was unlawfulrather than the Respondent be required to prove that it waslawful. In any event in the instances set forth with the oneexception noted, it is clearfirst that the instructions (givenby Gleason) as to picketing directed lawful picketing incompliance withMoore Dry Dockand that the picketing, byitselfwhere it occurred, complied with those standardsunlessthe fact that in one or two instances there may havebeen a trespassinvolved which possibly might raise aquestion as to validity of the picketing. However, no suchcontention has been raised and in one of the instances inquestion atMrs. Silvia's, there could be difficulty in11 In this connection,Iam not giving weight to the fact of there being aprincipal situs where such picketing might have occurred nor do I view thisas an element on which I can predicate a decision herein in the light of theBoard's rejection of the same, at least in its more recent decisions. I amaware that certain cases have not uniformly followed this, including theBrown Transportcase referred to,supra,where the Court gave definiteconsideration to the view of minority Board member Leedom (which hadbeen the position of the Board at one time). Among possible positions arethat the existence of a principal situs is (I) irrelevant or (2) relevant but notdecisive or (3) decisive. Either of the latter positions would currentlyappear to be contra to the currentMoore Dry Dockcriteria as to properdetermining where the road ended and her property began.Ialso note that there may be a question in two or threeinstances whether in fact there was picketing or whether thepickets merely followed a truck and either sat in their car orwalked around without picket signs. These involved: (1)incidents on property of Zelma Silvia involving her as anindividual customer and a Philco facility property which isreached through a private road through the Silvia property;(2) a situation at the Saratoga Golf Course; (3) and one atFord, all discussed further hereafter.14 Except for anincident involving picketing at Hemphill, the GeneralCounsel does not appear to have shown any picketing thatwould not comply with theMoore Dry Dockcriteria as tothe place and location of the pickets and the picket signs.Accordingly, the issues revolve about other conductwhich occurred either in connection with the picketing orthreat of picketing or are related thereto. Essentially itappears that the General Counsel relies on the (1) statedattitude of the Respondent with regard to what it wasseeking from the picketing, (2) the circulation to variousother locals of the Teamsters Union of a letter dated May12, 1969, advising of the strike and stating: "If any of theenclosed places of business are under contract with yourLocal, it would be appreciated if you would notify themthat Buck's is on the `We DO NOT Patronize List.' ", (3)direct statements made to various employers with respect tothe picketing including particularly:(a) requests not tocontinue to do business with Buck's,or(b) threats that doingbusiness with Buck's would lead to pickets, which latter will bediscussedor(c) suggestions that secondary employers mightdo business with someone else while the labor disputecontinued,and (d) one instance in which testimony reflectsthat a particular employer who did business with Buck'swasthreatened with broken windshields if this continued.Aspart of the foregoing, the General Counsel relies ontestimony by Gleason in which he referred to solvingthecustomer's problemwith respect to any picketing that mightoccur, implying that this involved a threat. Finally, theGeneral Counsel refers to the picketing of a truck atHemphill'sacross the ' street from Buck's when noemployees of Buck's were present at that location. Hisargument is that the total impact of all the foregoing clearlyshows a motive or object of pressuring secondaryemployers to cease doing business with the Respondent.Subject to testimony relating to the particular incidents tobe discussed hereafter, the pleadings establish that on orabout March 4, Respondent maintained a picket line at thepremises of California Canners and Growers, on or aboutMarch 5 a picket line at the premises of T & L Farms, on orabout March 7, a picket line at the premises of SaratogaGolf and Country Club, on or about March 7, a picket lineat the premises of Philco Technical Institute, on or aboutambulatory picketing since such would then become a factor to consider inthe overall situation,since the Board currently has taken a position. I donot consider that I should directly attempt to reevaluate the elements andmatters leading thereto but will seek to consider matters not coveredthereby.Whether the latter approach can properly resolve the case willappear more fully hereafter.13Footnote 7.14Even asto these,whether picketing or not, the General Counsel doesnot claim nor does there appear to be definite proof of violation ofMooreDry Dockstandardsfrom any conduct at those facilities. FREIGHT, CONSTRUCTION, GENERAL DRIVERS191March 7, a picket line at the premises of Frank Silvia, on orabout March 11, 1969, a picket line at the premises of FordMotor, on or about March 14, a picket line at the premisesof Owens Coming Fiberglass. The complaint so alleged andRespondent admitted maintaining a legal picket line atthese premises.15However, the testimony with respect tothe above raises some questions as to when or whether apicket linewasmaintained at certain locations. Forinstance, there is testimony that at Saratoga Golf andCountry Club the pickets sat in their car but did not picket,and that at the Philco Technical Institute and Mrs. FrankSilvia the picket signs were not taken out or displayed butwere in the car. Also as to pickets at Ford Motor Company,the testimony was in the nature of hearsay from arepresentative of the Company with testimony from certainemployees who had driven there that they did not picketalthough admittedly they had engaged in conversationswith a representative of Ford.AfterRespondent's pickets had followed a Buck's truckto Owens Corning premises, Gleason went there and spoketo a management representative. According to Gleason, hetold him:"I'd like to inform you that we do have picket actionagainstBuck'sGas Service and Buck's PetroleumTransport, Inc.," and that "We are following thatequipment when it's making deliveries at this time. Infact,we are concentrating our efforts very heavily in thisarea;and I wish to just inform you that this is the actionthat we're taking so that if by chance a delivery is madeto Owens, naturally we will have pickets following theequipment-so that you will know who these pickets areand primarily what they are doing." [Emphasissupplied]But Ialso emphasized the fact that we were onlypicketing Buck's Gas Service and Buck's Transport,Inc.-that we were not picketing the company or tryingto upset his employees.Gleason testified as follows as to a conversation in March,with John Wilson, an official of Tri-Valley Canners &Growers, another customer of Buck's:Well, as John came on the phone I introduced myselfto him; and he knows me byname.And I just said,"John, I wish to inform you that we have a sanctionedstrike with Buck's Butane Gas, and we are picketing theequipment to-no matter where its destination may be;we are following the trucks on their deliveries. And I amaware that you are a customer of Buck's, and in as muchas you have contracts with this local union and theCannery Local union, I thought it would beof the bestinterestto allif I would inform you of the picket action,and that itwould be very possible if the truck was makingdeliveries at your canneriesat any place of businesswhere you have a tank,that there would be pickets-ofLocal 287 would be picketing Buck's Gas Service; and ifyou have any questions with regard to the picket action, Iwould appreciate it if you would call me direct,because Iam in charge of that picket action." [Emphasissupplied.]Gleason also initiateda call inMarch to a Mr. KenO'Brien of the Container Corporation with whom Local287 has a contract with respect to transportation. Althoughthe complaint does not specifically refer to the ContainerCorporation,16 the General Counsel's position is that thisincident goes to motivation. Gleason testified as follows:Again I talked to Mr. O'Brien and indicated to himthe strike action of ours with Buck's Gas Service, and Iunderstood that he was a customer of theirs, and I justwanted to go on record with him also thatby chance if atruck of Buck's was making a delivery on your premisesthatwe would be picketing that equipment,and thatequipment only. [Emphasis supplied]Gleason further testified that his purpose in calling O'Brienwas: "Basically out of courtesy to the individual, inasmuchas we have contracts with that company." Gleason said thatby courtesy he meant that places of business might not beaware of action by the Union even though they have acontract with that local union. He was asked: "Did youwant Container Corporation to stop doing business withBuck's" and responded: "No, sir, I did not. I wanted toinform them that we had picket action."O'Brien testified with respect to this matter:Mr.Gleason advised me that there was a-thelocal, 287, was involved in a labor dispute with Buck'sButane,and in view of the fact that they were supplyingus with fuel, he thought it was-well, he told me that hewas advising me, in light of the fact that Buck's was asupplier, that pickets were following the trucks, and thatwe might expect the appearance of pickets on ourproperty. Andhe suggested that we find another supplier,at least until the labor dispute was settled and to avoidconfusion on our property with the pickets and so on.[Emphasis supplied]O'Brien further testified that he asked Gleason what hemeant by confusion and that Gleason said that "other truckdrivers attempting to make deliveries were making pickupson our property might be confused as to what the purposeof the pickets were or they might-but they might beinclined to be in sympathy with the pickets."[Emphasissupplied] I am crediting O'Brien's version since it is inaccord with the evidence as a whole.Gleason also went tosee Ben Salamoni,an official ofGeorgia Pacific, another company (not named in thecomplaint)withwhom Local 287 had an agreementconcerning transportation.Gleason testified that duringMarch he drove to Georgia Pacific, contacted Salamoniand told him:"Ben, I'd like to inform you that we have picketaction with Buck's Gas Service, and I understand thatyou are a customer of that company; and I wanted toinform you that we are following the trucks, no matterwhere they go-no matter where they make theirdeliveries. So it's very possible, Ben, thatin them makinga delivery here, we may be here with pickets picketingBuck's Gas Service." [Emphasis supplied ]Gleason was asked the basis of his informing Salamoni and15 I have at this point not referred to the admitted allegation of a picket16Unless otherwise stated, the variousincidents are alleged in thelineatHemphill'swhich will be discussed with respect to its legalitycomplaint.hereafter. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDreplied: "To inform the customer that Buck's was on strike,yes."According to Gleason, although the picket signs hadLocal 287 on them, he wanted Salamoni to know whichbusiness agent to call if he had a problem. Gleason wasasked:Q.Oh, you were letting him know that you werethat business agent to get in touch with?A. If he had a problem.What I am saying, if the pickets followedequipment and by chance there was somecontroversy to the picket action, that I wantedpeople to be aware of who to call at our Localunion, because I didn't want him talking to otherbusiness agents who were not connected with it.When asked why other business agents could not havereferred thematter to him, Gleason answered: "Thatwouldn't have solved thecustomer's problemat that time."[Emphasis supplied.]Another business agent of Respondent, Peter Cancilla,also contacted Mrs. Nunes of Nunes Trucking Companyand asked her if her company received gas from Buck's.When she said it did, he told her of the strike againstBuck's.Mrs. Nunes testified on direct examination thatCancilla then told her: "maybe they will put pickets on ourplace." On cross-examination, Mrs. Nunes testified:He says maybe they would bring some pickets out ifBuck's was out at our place, because like they have beensaying here, it was to be with the truck.She was then asked on cross-examination:Q.Could it be that he said we are picketing Buck'struck.A.No. He said he was going to bring pickets out,but I didn't in fact know whether it was our place or togo with the truck.Q.And it is possible that he could have said "Wewill bring pickets out if Buck's comes out to make adelivery."A.Yes.Inote the foregoing in connection with Mrs. Nunes'testimony is not entirely clear. It is evident that there wassome discussion about picketing if a Buck's truck came outbut in Mrs. Nunes' mind apparently it was not clearwhether the picketing would be related solely to the timethe truck was there or not.On March 11, the pleadings admit picketing occurred atFordMotor Company at Milpitas. JosephMatacia,industrial relationsmanager of Ford at Milpitas, receivedinformation through his "chain of command" that therewere pickets at the premises. According to Matacia hecalled the guard and told him to tell the pickets thepicketingwas illegal and they should leave. He wasthereafter informed they had left. Later in the day, he wastold the pickets had returned.Matacia and his laborrelations supervisor then went to the truck gate. He saw nopickets there and was told by the guard the'pickets were inan automobile in the hourly employees' parking lot. Hewent to the car and asked the men what was on their mindand what could he do for them. One of the men identifiedhimself as a member of a Teamsters local which was onstrike at Buck'sButane.He testified the man was JamesMahan, a prior witness then in the hearing room.According to Matacia, Mahan told him about the strike,Matacia asked why he was there and was told:And he said, "There's a truck of Buck's unloading.Do you know that?"I said, "Yes, I know that" and I so indicated-wewanted to stop unloading-words to this effect.Isaid, "Well, the truck is just about finished, I'mtold. It will be leaving here very shortly. I have checkedand determined that we do not expect another deliveryfor approximately two weeks; so believe me that thetruck is going to leave here shortly. Why don't youfellows leave also?"The men then left and Ford did not patronize Buck's againuntil August.James Mahan, a striker at Buck's, testified on directexamination as to this incident-that he was standing closebut that Matacia was talking to another striker, PaulPeterloa rather than to him. According to Mahan, Peterloaasked Mataciaabout stopping the deliveryand Matacia saidthey couldn't reverse the pumps. They left shortly after that.On cross-examination,Mahan testified while he was atFord, they were not picketing but were in a privateautomobile inside the parking lot. The first time was about6:00 a.m. and they left about 9:00 a.m. They walked aroundbut had no signs. Mahan first testified he believed a Buck'struck was already there. The next time was on a differentdate about 2 weeks later at about 8:00 a.m. In subsequenttestimony, Mahan said, one of the times a truck was there,the other it wasn't but he wasn't sure asto which time.Buck'swasmaking a delivery to an individual customer,Mrs. Silvia, when two men whom she testified told her theywere picketing-they were following the driver-came onto her property. She requested them to leave but theyrefused.According to Mrs. Silvia, one of the men17"toldme why didn't I buy my propane from someone else" or `youcould always buy your gas from someone else."[Emphasissupplied ] I note in this connection as in others where PaulPeterloa was involved that he was one of the persons sentout by the Local to follow the trucks and accordingly,authorized to act on its behalf although not necessarilydirected to make such statements. However, I conclude theLocal is responsible therefor.18As set forth, pickets went to the Saratoga Golf Course.Although the pleadings admit picketing, according totestimony of Mahan, they didn't picket but sat in the car atthe edge of the golf course with signs sticking up. They alsowalked around without signs. Other testimony reflects thetrucks at Saratoga were from 100 to 400 yards from whereMahan and Peterloa parked. There is also testimony ofMahan that he and Peterloa did not actually picket Philcoor Silvia but had signs in the car, one lying upside down onthe dash and the other standing up.Further there is an incident involving Central ConcreteCompany where Gleason and Business Agent Foley wentand saw Fleet Superintendent Herbert. Gleason initiallytestified as to the matter involving the Central Concrete17From other testimony, it is evident she was referring to Paul Peterloa.1713, TXD at 1724;District 50, UnitedMineWorkers106 NLRB 903, TXD18 SeeInternationalUnion of Electrical Radio Workers, etc.,134 NLRBat 922. FREIGHT,CONSTRUCTION,GENERAL DRIVERSCompany that Respondent had a collective-bargainingagreement with Central Concrete. He did not know that itpurchased its butane from Buck's but went on the premisesto talk to Superintendent Herbert to find out who filled thestorage tank with butane. Gleason said he told HerbertUsing the words over and over again-it's very possible thatwe will be following a Buck's truck if it makes a deliveryhere and of course we do have a contract with many of theTeamsters here and I just wanted to let you know" and. .it's very possible that if they make a delivery here wewill be here with picketing Buck's Gas Service." [Emphasissupplied] Superintendent Herbert testified that Gleason"advised me that (Local 287) was having some sort ofnegotiations, or attempting to have with Buck's butane;andhe advised me to purchase my fuel requirements elsewhereother than from them."[Emphasis supplied] According toHerbert, Gleason also said, "Thatyou wouldn't want anybroken windshields?"[Emphasis supplied] On cross-exami-nation Herbert was asked whether Gleason's remarks weremade "on the level horse play or bantering orbocular level."Herbert responded, "Let's say it wasn't on a friendly levelwhen somebody advises you to-in other words, effect thechange in the operation of their business for our benefit.. . Gleason was subsequently again asked about theincident and about the broken windshields conversationand testified "I actually don't recall making any statementsof that kind, no." He was specifically asked by the TrialExaminer whether he didn't remember or whether he wassaying he didn't say it and responded that he didn'tremember. I conclude that this was not a direct denial and Ifind that the statement was made as testified to by Herbert,whom I consider to be and find a credible witness.During March, a truck of Buck's was situated across thestreet at the location of Hemphill's Service Station. Buck'sfrom time to time had certain tire repairs made there andthe truck then had a flat tire. This lot was owned by one ofthe owners of Buck's but leased to Hemphill. No employeesof Buck's were at that time with the truck or performing anyservices in connection therewith. However, five picketswere picketing the truck in sight of Hemphill personnel.This did result in Louis Canepa, vice president of Buck'swho saw the picketing, crossing the street to inquireconcerning the picketing. Shortly after his presence thepickets left.Hence, the picketing of the truck did not lastlong, perhaps for 10 minutes. There is no question that thisdid not conform toMoore Dry Dockstandards regardless ofwhether or not the location was across the street or the lotowned by one of the owners of Buck's. However, it is truethat the incident was not of lengthy duration. More will besaid about this subsequently.FINDINGSAND CONCLUSIONSExcept for the incidents involving the Concrete Companyand the Hemphill incident, it is questionable whether thereare any facts herein that differ markedly fromthe Estescase, as will be shown upon analysis As for the Concrete19 I note thattheContainer incident was also introduced as tomotivationand is not specificallyalleged as aseparate violation20The General Counsel, of course, contendsMoore Dry Dockisapplicable only whereits criteriaand nothing else substantial is involved21The General Counsel also refers to a letter of February 13, 1969,193Company incident, while it goes to motivation it was notspecifically alleged as a separate violation nor was itlitigated as such. The record is clear that the GeneralCounsel offered evidence as to the Concrete situation onlyas to the question of motivation or object and not as analleged violation in and of itself.19 The General Counsel inhisbriefcontends that the Respondent's secondaryobjective in violation of the Act is established despiteMoore Dry Dock.20He refers toconversations institutedbya picketingunion, regarding picketing which otherwisemeetsMoore Dry Dockrequirements and asserts: "It is suchdirect evidence of conversations and contacts instituted byRespondent Union in the instant case in the context of itsoverall conduct which establishes Respondent's unlawfulmotive in picketing at the premises of the various neutralemployers." The General Counsel lists: first, Respondent'sextensive campaign to notify Buck's customers of itsdispute with Buck's; second, the forwarding of a list ofBuck's customers by Respondent to sister unions with arequest they communicate with these customers; third,Respondent's "campaign" to inform customers picketingwould occur in the event they received deliveries of propanefrom Buck's; fourth, informing secondary employers that"itwould be to the best interest of all" to know about thepicketing; fifth, either asking customers why didn't theybuy their gas elsewhere or telling them to expect pickets ifthey didn't find another supplier while the labor disputecontinued or advising that they would have pickets ifBuck's made a delivery or requesting that the customer stopunloading a Buck's truck; sixth, Gleason's testimony thathe merely wanted neutrals to know whom to contact tosolve"the customer's problem" which "problem" theGeneral Counsel argues Gleason was seeking to cause bythepicketing;seventh, the testimony about CentralConcrete, coupled with the threat to break windshields; andeighth, that at Hemphill all of the requirements ofMooreDry Dockwere not met.21 The General Counsel arguespersuasively from all the foregoing that the object of thepicketing was clearly in violation of Section 8(b)(4). Hecontends that such establishes this as the object. TheGeneral Counsel may well be correct. However, there is theMoore Dry Dockdecision as interpreted in theEstescase 22to contend with.What doesMoore Dry Docksay?23 It says that if certainspecified conditions of picketing have been complied withthen there is no violation on the part of a Respondent atleast if such is all that is involved. These conditions are setforth,supra,in footnote 5.How does this compare with theEstesdecision? In thatcase, Trial Examiner Bott had found a violation concludingthat certain acts to be set forth had clearly shown asecondary object and purpose. Chairman McCulloch,dissenting, agreed with the Trial Examiner. The Boardmajority, consisting of members Fanning and Brown, heldotherwise, reversed the Trial Examiner, and dismissed thecase.The record therein included acts similar to thoseherein in many respects among which the Board foundfrom Gleason to another local in which he referred to a member of thatlocal who crossed a picket line and stated "I'm sure you do not condonethis type of action by your members "22Footnote7, supra23 92 NLRB 547 194DECISIONSOF NATIONALLABOR RELATIONS BOARDincluded several measures "designed to limit the secondaryeffects of the common situs picketing." One of these wasthatRespondent caused to read to employees a letterstating that the steward at all union terminals be advisedthat the National Agreement did not give union employeesthe right to stop work while an Estes vehicle and driver werebeing picketed at another carrier's terminal. At a meetingthe right to conduct ambulatory picketing of Estes truckwas discussed.Instructions were read to employees whichemphasizedthe mannerin which the picketing was conductedat premises of other companies in order to conform to MooreDry Dock's standards.Employees were given cards to giveto anyone inquiring about the picketing, stating that theyhad beeninstructed to say nothing around this terminal.TheRespondent therein sent letters explaining that it wouldengage inambulatory picketing, to approximately 125secondary employers likely to be affected. They wereadvised that the picketing wouldconform toMoore Dry Dockstandards andbe directed exclusively at Estes employees.Permission was also sought to enter the premises so as topicket closer to the drivers, but it was stated that if thispermission were not granted, picketing outside the gateswould occur. The final provision in theletter requestedthecooperationof the secondary employer andasked that hecease doing businesswithEstes during the course of the strike.It asked the addressee not to consider this latter a "threat"but stated his cooperation would "greatly assist Estes toobtain a contract." The picket signs stated that thepicketing was addressed only to Estes.Of 120 picketing instances therein, the General Counseloffered only 3 indicating what he considered an unlawfulsecondary objective. In one of these, Respondent'sPresident Hodson told a manager of another employer hewould give him 2minutesto get the Estes truck outside thegate and if not be would "throw a picket line up outside. " Thetruckwas ordered off the premisesuntil themanager'ssuperiorwas contacted. In a second incident, anotheremployer's dispatcher was told that Respondent "would beputting up a picket line at the gate." The dispatcher askedwhat did he do now. Respondent's president replied"Youhave an Estes truck here. "The dispatcher then ordered theEstes truck off the property. The third incident involved atruck followed to another motor line. Respondent'spresident told its officials that the secondary employer was"in trouble" and asked if it had received Respondent'sletter.The secondary employer was told by the Respon-dent's president thatunless the Estes truck left,the picketingwould start. The truck was ordered off the premises.Respondent's president had stated the picketing would lastonly while the Estes truck was on the premises.There was also some testimony that a general unionmembership meeting was held at which the union presidentwas asked by one of the membersif an individual wascrossing the picket line could he be brought up on chargesbefore the Union's executive board andthe unionpresidentreplied, "That any member could charge another member withconduct unbecoming a member anytimehe so desired...."The president also had stated when asked about crossing apicket line that the members"would have to use a littlediscretion."24Neither the Board majority nor the TrialExaminer found evidence that any members were, in fact,threatened, or otherwise interfered with in what theyactually did in ambulatory picketing areas. The Boardstated that the Trial Examiner had foundthat the remarks oftheunion president coupled with the request in theRespondent's letter that they cease doing business withEstes and the union president's remarks at a meetingindicatedthat theUnion intended to give the secondaryemployer two choices: cease doing business with Estes or face apicket line "with all the normal consequences that a picket linebrings no matter how primary it is painted'."The Examinerhad found the entire course of picketing violated 8(b)(4)(i)and (ii)(b), and the three threats to picket violated8(b)(4)(ii)(B).He did not find the statements at the March 2meeting to be violative.The Union excepted and the Board majority agreed withthe exceptions and stated: "Contrary to the Trial Examinerwe are unable to conclude that Respondent's conduct evidencesan intentor object proscribed by the Act. "The Board then said:The Trial Examiner properly notes, and, indeed, noparty disputes, that thepicketing itself was rigorouslytailored to meet the prescriptions of Moore Dry Dock.The.picket signs unambiguously designated Estes as theprimary disputant,and thepicketing itself lasted only aslong as the Estes trucksremainedon the property of theneutral employer.As a result, theneutral employersthemselves, and all others working or having businessthere,were notified that Respondent's dispute was solelywithEstes. In this context, we do not find Hodson'sremarks to neutral employers on the three occasionsdescribed above to constitute threats, coercion, or restraintwithin the meaning of Section 8(b)(4)(ii)(B). In each of thethree statements,Hodson announced his intention to startpicketing if the Estes truck remained on the neutral'sproperty.We find this to benothingmore than alegitimate expression of Respondent's intention to exerciseitsunquestioned right to picket Estes at the neutralemployers' sites in the lawful manner prescribed by theBoard.Such statementsdo not constitute threats withinthe meaning of Section 8(b)(4) of the Act, contrary to theTrial Examiner's finding, nor are they evidence that thepicketing which followed was motivated by an unlawfulobjective.Similarly, we findno evidence of an unlawful motiveinthelettersent by Respondent to the neutral employers,stating its intention to picketEstes trucks whilethey wereon the premises of the neutral, and announcing thatsuchpicketing would be in strict conformity with Moore DryDockstandards.Quite to the contrary,the letter,byassuring the neutral employersthat anysuch picketingwouldmeetMooreDryDockstandards,andbydisclaiming any intention to threaten the neutral, negatesany unlawful secondary objective.For these reasons, andwhen viewed inthe context of the letter as a whole, themere request, made in the last paragraph of the letter, thattheneutralemployercease doing business with theprimary employer during the course of the strike, cannot beviewed as substantial evidence of an unlawful intent.Wenote thata bare request addressed to a neutral employer24Cf. with In. 21, supra. FREIGHT, CONSTRUCTION, GENERAL DRIVERSasking that it cease doing business with a struck primary isnot itselfviolativeof Section 8(b)(4)(ii)(B)25 For all thesereasons,we perceive in the letter nothing which wouldsupport the General Counsel's theory that the picketingofFebruary 18 and thereafter had a proscribedsecondary objective. [Footnotes except for "Servette"omitted]We regard Hodson's equivocal statements attheMarch 2 meeting as an equally untenable basis forinferring that the picketing was tainted by an unlawfulobject. [Emphasis supplied ]All these considerations in combination persuadeus, contrary to the Trial Examiner, that the recordas a whole does not reflect an illegal object behindthe picketing by Respondent. Accordingly, we shalldismiss the complaint in its entirety.CHAIRMAN MCCULLOCH,dissenting, state:Contrary to my colleagues, I would affirm theTrialExaminer's carefully reasoned decision. As the Board,Member Fanning dissenting, pointed out inL.G.Electric[footnote omitted] the ultimate question inthese commonsitus picketing situations is theunion'strue object.While the picketing itself may have conformedtoMoore Dry Dockstandards, that fact alone is notdeterminative. [Footnote omitted] In my opinion, theevidence as a whole shows that Respondent'strueobjective,at least inpart,was to reach the secondaryemployers and their employees by its picketing. The lettersent tothe neutral employers strongly implied that thepicketing at their sites and the cessation of businessbetween themselves and Estes were inextricably interwovenintheUnion'smotivation.Against this backdrop,Hodson'sremarks to the three neutrals cannot beinterpreted other than as ultimatums to cease doingbusiness with Estes or face the consequences of a picketline.Hodson made it unmistakably clearthe picketingwas intended to provide economic leverage against theprimary employer by enmeshing the secondary employerswith whom the primary was doing business.The "externalevidence,"LB E. W. v. Local 480, supra,at1089,establishes/beyond doubt that the picketing was meant tocoerce the neutral employers and induce their employees tostrike, rather than merely to follow the primarydispute in alawful manner.Thus, like the I Trial Examiner, I I wouldfind that Hodson'sremarks to the three employers violatedSection 8(b)(4)(ii)(B)and, theMoore Dry Dockpresump-tion having beenrebutted on the recordviewed as awhole, I would affirm'thel Trial IExaminer's I finding ^ofviolations of Sections 8(b)(4)(i) and (ii) (B), of the Act.[Emphasis supplied.]The foregoing, with some variations and two exceptions tobe noted, is very similar to the factual situation herein.While arguable differences exist between the instant caseandEstes,Ido not consider them sufficient to cause adifferent result.The Central Concrete and Hemphillincidents, in my judgment, would not be sufficient withoutmore to change the result.25A' L R B v Servette,377 U S 4626The Board recognized this inMooreDry Dock,supra,where it alsostated at page 548.Section 8(b)(4)(A) is aimed at secondaryboycottsand secondarystrike activities It was not intended labor dispute with an employer195This brings us back to the question of what is reallyinvolved herein. As indicated the Board majority sees thecase one way while Chairman McCulloch and TrialExaminer Bott find the secondary object.Were theywrong? Was the General Counsel wrong then and here?Actually, it is quite obvious that the object was secondary iflooked at as to purpose, but is it any different from theuncomplicatedMoore Dry Docksituation (except wherethereisnoprincipal place of business to picket)?Whathappens to necessary accommodation of 8(b)(4), Section 13and the proviso to 8(b)(4) ifEstesis not correct?One question to consider is what does or may picketingnormally do and whom does or may it affect in givensituations. Picketing at a principal place of business mayhave an effect on (1) strikers, (2) nonstriking employees, (3)replacements, (4) customers and their employees, (5)suppliers and their employees, (6) trucking and otherdelivery companies and their employees and, (7) theremainder of the public. Whatever secondary effects arehere involved are necessarily subordinate to the right tostrike and picket for clearly primary purposes.26 Proceedingfrom to proscribe primary action by a union having alegitimate that situation to the typicalMoore Dry Dockambulatory situation, where there is a primary place ofbusiness that could be picketed, what would the Respon-dent expect to have occur from its picketing at the place ofthe secondary employers where the trucks are found, that itcould not accomplish in some way other than picketing?Certainly if it merely wanted to notify the secondaryemployer, it can write him a letter and say that it is on strikeat the primary and wishes him not to do business with theprimary without any picketing being involved. The latter isevidentlynot a violation of Section 8(b)(4)(u)(B).26Similarly, it could notify strikers, employees or replace-ments at the principal place of business and unless its objectisharassment, what purpose can it have in following thedrivers? If it seeks to notify the employees of the secondemployer what is its purpose in doing that? It appears fairlyobvious what that is. The Union may also incidentally benotifying the general public or other suppliers, purchasersor truckers to or from the secondary (who happen to bethere)but if its purpose is merely informative, it mayadvertise this on its unfair list or otherwise in many waysmore extensively. Hence, it becomes fairly evident thatwhat is really desired is to bring the pressure of the picketon the second employer either through his employees'refusal to handle goods or otherwise or perhaps refusal ofthe secondaries' suppliers, purchasers, or trucking compa-nies refusing to enter the premises while a picket is there.Moore Dry Dock,as previously stated hasin essencesought to effect an accommodation or adjustment to thestatutory provisions enumerated.When these rules are ineffect, various situations may arise including among others:(I) the Union does nothing but picket in accord withMooreDry Dock,the pickets arrive, and the employer or hisemployees or both see them? (2) The Union sends out aletter saying we are not picketing you, we are only picketingPicketingat the premisesof a primary employer is traditionallyrecognized as primaryaction eventhough itis "necessarilydesigned toinduce andencourage third persons to cease doing businesswith thepicketed employer"26a See and cfServette,fn 25 supra. 196DECISIONSOF NATIONALLABOR RELATIONS BOARDthe truck.Does this add anything in effect that thepicketing of the truck would not do? May not the picketingof the truck by itself be more confusing. Does the letterhave any impact other than clarification? (3) Next, thesecondary employer sees the letter or the picket or both,and asks the union representative what can he do to preventthis situation and the union representative replies if youdon't do business with Buck's you won't have a picket.Does that create a violation; is that any more than isobvious in the first place from the presence of the picket?(4) The Respondent Union without a picket asks the secondemployer not to do business with the struck employer. Thataccording toServette, supra,is legal. (5) There is a picket ofa truck or the union representative says to the secondemployer there will be a picket of a truck and we are askingyou not to do business with Buck's. As long as you do therewill be a picket. Does this really involve anything more thanMoore Dry Dockeither with or without the letters. Isn't thatwhat is involved in the first place? Doesn't the secondemployer know that the picket sign will be gone if he ceasesdoing business with or without a communication from theUnion?What else can he assume or imply from thissituation?Accordingly, if the Union, in essence, is making astatementwhich amounts to pressure or a threat whencoupled with a picket to get the secondary employer to dosomething but which has no different impact than thepicket alone without the statement should the result bedifferent? It appears to me, that ifMoore Dry Dockis anecessary accommodation of 8(b)(4) to Section 13 and thesubsequently adopted (in 1959) proviso to 8(b)(4) then theotherstatementsand conduct which occurred either inEstesor herein have added nothing substantial by way ofimpact that literally followingMoore Dry Dockwould notalmost equally effect orMoore Dry Dockallow.27Whatthey may do is to furnish further evidence of the intent andmotive which should be evident without more in those caseswhere there is a principal place at which the struckemployer and his employees can picket and be picketed.The real question goes to the necessity of application ofMoore Dry Dockrules to ambulatory picketing undercertain conditions. Ambulatory picketing is not identical toand does not have to be viewed in the same manner as theother types of common situs picketing. Admittedly, there isthe problem of reconciliation of the enumerated sections of27 InMoore Dry Dock, supra,the Board at page 551 also said:We agree with the Trial Examiner that the Respondent's otheractivities,its"hot"lettersand appeals for cooperation to Mooreemployees and other unions,invited action only at the situs of dispute.Therefore under the holding in thePure Oilcase, [fn. omitted] theymsut be considered as primary action.28 In my opinion if the currentMoore Dry Dockstandards are proper asthe statute. Also as pointed out it is evident that picketing atthe main place of business where there is a strike may oftenhave secondary effects but also does have so-called primaryones that would directly affect either employees or strikersproceeding to work or those who might seek to bereplacements. If this latter were not permitted, then theright to strike (and picket) would have little or nosignificantmeaning and Section 8(b)(4) would be allencompassing except in a rare instance where the employerhad no deliveries made at his place of business or nosecondary employers came to it in any way, shape, or formif that can be envisioned.Unless the Concrete Company and Hemphill incidentsmaterially affect such, the foregoing in my view reflects asituation involving a policy matter for the Board ratherthan for the Trial Examiner. I believe that serious issuesand questions can be raised as to this situation as they wereby both Trial Examiner Bott and Chairman McCullochconcerning the application ofMoore Dry Dockto a givensituation, and further that theMoore Dry Dockconceptsmay be in need of reevaluation.28 In the light of the were tomake a decisive difference,29 I believe the facts aresufficiently similar that I am expected to follow the Board'sHemphill sufficiently similar that I am expected to followtheBoard's ruling inEstesrather than to attempt toenunciate a doctrine. The Central Concrete incident wasnot alleged as a separate incident; 30 but offered as tomotivation. I do not consider that in this latter connectionitadds so materially to the other evidence of motivation,which I have discussed as to change the conclusion. Thisleaves the Hemphill Truck incident which, I believe, istechnically a violation, but which standing alone I do notconsider warrantsan issuanceof an order.31 Although asindicated, I have reservations based on the foregoing andtheMoore Dry Dockdecision as applied in the Estes case, Ifind and conclude that Respondent has not violatedSection 8(b)(4)(ixii)(B) as alleged. Accordingly, I shallrecommend that the complaint herein be dismissed.RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions,it ishereby recommended that the complaint in the abovematter be dismissed in its entirety.applied to ambulatorypicketing then theEstesdecisionis probably sound.29 1 have previouslyindicated that I do not consider that these incidentsare sufficient to change the result.30 In such case, it might form a predicate for a finding as a specificthreat and therefore coercive without regard to picketing.31Cf.Plauche,135 NLRB 250 at 255.